DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7, 9-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2012/0159880 (hereinafter “Veilleux”), in view of United States Patent Application Publication No. US 2005/0069698 (hereinafter “Eubanks”), in view of United States Patent Number 6,235,365 (hereinafter “Schaughency”), and further in view of United States Patent Number 5,068,304 (hereinafter “Higuchi”).Regarding claims 1, 4, 6, 9, 11-13, 16, and 18-20 	Veilleux teaches a structural glazing tape 100 comprising a polymer foam layer 102 comprising an ethylvinyl acetate foam (elastic porous layer), and a barrier layer 112 made of a polymer (polymeric layer) disposed on and covering a first major surface 106 of the polymer foam layer (elastic porous layer) 102 (paragraphs [0023] and [0024]). 	Veilleux teaches an adhesive layer 108 disposed on a second major surface 104 of the polymer foam layer (elastic porous layer) 102 opposite the barrier layer 112 (paragraph [0023] and Figure 1). 	Veilleux teaches a release layer (liner) 110 disposed on a major surface of the barrier layer (polymeric layer) 112 opposite the first major surface 106 of the polymer foam layer (elastic porous layer) 102 (paragraph [0023] and Figure 1).  Veilleux also teaches the release layer 110 comprises a composition immiscible with the adhesive layer so as to permit the separation of the release layer 110 from the adhesive layer 108 when unwound from a roll during application (paragraph [0028]).  	Veilleux does not explicitly teach the release layer (liner) is water vapor impermeable. 	Eubanks teaches a multilayered tape comprising a release layer (liner), an optional adhesive layer, and a dry film layer, where the release layer facilitates the separation of the tape from the adhesive layer upon unrolling of the tape for application (Figure 1, and paragraphs [0069] and [0079]).  Eubanks teaches preferred release layer materials include paper, polyester, polyolefin, polypropylene, etc., where more preferred materials also include a coating comprising polyolefin (polyolefin coated paper, polyolefin coated polymer film, etc.) (liner being water vapor impermeable) (paragraph [0072]).  It is noted the materials listed by Eubanks are additionally disclosed by the applicant as being used in the liner, which exhibits the claimed water vapor impermeable property.  See the entire specification, especially paragraph [0105], from the applicant’s Pre-Grant Publication (US 2018/0245332).  Therefore, the release layer disclosed by Eubanks is considered to exhibit the claimed water vapor impermeable property.  Eubanks establishes a functional equivalence between the release layer of Veilleux and the release layer of Eubanks for use in a release layer for permitting the 110 of Veilleux, and substituting the composition of the release layer 110 of Veilleux with the compositions of the release layer (paper, polyester, polyolefin, polypropylene, etc., including an optional coating comprising a polyolefin thereon), as suggested by Eubanks, motivated by the desire to form a conventional release layer for facilitating the unwinding of the multilayered tape from an adhesive layer from a roll, comprising the compositions listed by Eubanks as being known in the art as being functionally equivalent and predictably suitable for use in forming such a release layer. 	In addition, the combination of Veilleux and Eubanks does not explicitly teach either: (1) the liner has a cut at a location corresponding to an edge of the coating composition, and wherein the polymeric layer, elastic porous layer, and the adhesive layer do not have a cut at the location corresponding to the edge of the coating composition; or (2) the release layer (liner) covers only a portion of the major surface of the barrier layer (polymeric layer). 	Schaughency teaches an improved waterproofing membrane comprising an adhesive layer, releasable sheet liner, and a string or plurality of strings operative to cut the release sheet liner into smaller portions for selective removal to expose portions of the adhesive layer for installation onto a surface (abstract).  Schaughency teaches the release sheet liner 14 is releasably attached to the membrane 10, where the release sheet liner is adjacent to, or directly attached to, a first major face of the adhesive layer 12 (column 2, lines 44-49).  Schaughency teaches at least one string 16, or a plurality of strings, are positioned beneath the release sheet liner 14, and the at least one string 16 14 into smaller portions when said at least one string 16 is pulled away from the adhesive layer 12, thereby facilitating selective removal of the release sheet liner 14 (column 2, lines 49-53).  Schaughency teaches exemplary release sheet liners may comprise waxed or siliconized (coating composition) paper or plastic films (liner) (column 3, lines 24-26).  Schaughency also teaches a portion of the release sheet liner 14 may be cut by the string 16, where a portion of the release sheet liner is removed, such that an uncut portion of the release sheet 14 can be removed at a subsequent time (column 3, lines 51-57 and Figure 1).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the release layer (liner) of Veilleux with the strings of Schaughency to allow for the selective removal of the release liner upon application of the membrane. 	The structure of the waxed or siliconized paper or plastic films (release sheet liner) being cut and selectively removed from the membrane, as taught by Schaughency, yields a structure of the remaining release sheet liner which corresponds to the claimed structures requiring either: (1) the liner having a cut at a location corresponding to an edge of the coating composition, and wherein the remainder of the membrane (including the polymeric layer, elastic porous layer, and the adhesive layer taught by Veilleux) does not have a cut at the location corresponding to the edge of the coating composition; or (2) the liner to cover only a portion of the major surface of the polymeric layer. 	In addition, Veilleux teaches the polymer foam layer (elastic porous layer) 102 comprises an ethylvinyl acetate foam layer (paragraphs [0023] and [0024]), which corresponds to both the elastic foam and polyolefin materials of the elastic porous layer 112 (polymeric layer) comprises a polyoxyalkylene polymer having at least one end group derived from an alkoxy silane, wherein all of the end groups of the polyoxyalkylene polymer are silyl terminated. 	Higuchi teaches a moisture-curable resin composition containing a hydrolyzable silyl group-containing polyether compound as a curable component, said polyether compound comprising polyoxyalkylene chains derived from a polyoxyalkylene polyol, and a hydrolyzable silyl group-containing terminal group present on the polyoxyalkylene chains (end group derived from an alkoxy silane), said terminal group having a urethane bond linked to the polyoxyalkylene chain (abstract).  Higuchi teaches the resin composition is curable at room temperature and is produced at a low cost (column 1, lines 16-26).  Higuchi teaches the moisture-curable resin composition has hydrolyzable silyl group containing terminal groups present at least at each of two terminals of said polyoxyalkylene chains (column 2, lines 21-35), which corresponds to all of the end groups of the polyoxyalkylene polymer are silyl terminated.  Higuchi teaches the moisture-curable resin composition of the present invention is suitable for use as a coating composition for buildings, aircraft or automobiles, or as a sealing composition or a similar product (which suggests a barrier layer having air and water barrier properties) (column 9, lines 34-37).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the barrier layer 112 (polymeric layer) with the resin composition of Higuchi to yield a barrier layer which is curable at room temperature and is produced at a low cost.
Regarding the air and water barrier properties between the barrier layer (polymeric layer) 112 and the polymer foam layer (elastic porous layer) 102, although the prior art does not explicitly disclose: (1) the barrier layer (polymeric layer) 112 and the polymer foam layer (elastic porous layer) 102 together form an air and water barrier that is water vapor permeable, where the air and water barrier has a vapor transmission rate of greater than or equal to 1 perm; and (2) a portion of the air and water barrier not covered by the liner has a vapor transmission rate of greater than or equal to 1 perm, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Veilleux and Higuchi teaches a barrier layer and a polymer foam layer with identical and/or substantially identical structures and/or chemical compositions as the claimed invention.  See MPEP §2112. Regarding claim 2 	In addition, Eubanks teaches the release layer may contain a release-promoting polymer (coating composition) on the side opposite the dry paint layer. This back of the release layer will come into contact with the dry film or with the optional adhesive layer when rolled. So to promote ready unrolling, the back may be treated with a release polymer.  The release polymer may be the same as or different than that residing on the other side of the release layer. These release polymers may be hydrocarbon, silicone, or fluoropolymer, and the like (paragraph [0079]), which corresponds to a coating composition disposed between the polymeric layer (barrier layer 112 as illustrated in Figure 1 of Veilleux) and liner (release layer 110 as illustrated in Figure 1 of Veilleux), wherein the coating composition has a first peel adhesion to the liner that is lower than Regarding claim 3 	Regarding the second peel adhesion (between the barrier layer 112 (polymeric layer) and the release layer 110 (liner)), although the prior art does not explicitly disclose the second peel adhesion is at least 15 N/dm, the claimed property is deemed to naturally flow from the structure in the prior art since the combination of Veilleux and Eubanks teaches a barrier layer 112 (polymeric layer) and a release layer 110 (liner) with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112. Regarding claim 7 	In addition, Higuchi also teaches the hydrolyzable silyl group includes a trimethoxysilyl group, etc. (crosslinks derived from a trialkoxy silane) (column 5, lines 31-41) and further comprising clay and talc fillers (column 9, lines 15-20).   	Regarding the ability of the article to pass the different tests listed, although the prior art does not explicitly disclose the article passes at least one of Modified Test 1 of ASTM D-1970/D-1970M-13, Modified Test 2 of ASTM D-1970/D-1970M-13, or Modified Test 3 of ASTM D-1970/D-1970M-13, the claimed property is deemed to naturally flow from the structure in the prior art since the resin composition (polymeric layer) from Higuchi is identical and/or substantially identical in structure and/or chemical composition as the claimed polymeric layer, especially the materials of the claimed polymeric layer as recited in claim 11.  See MPEP §2112.Regarding claims 10 and 17 	Regarding the elongation of the air and water barrier, although the prior art does not explicitly disclose the air and water barrier having an elongation of at least 90% in at least one direction, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Veilleux and Higuchi teaches a barrier layer and a polymer foam layer with identical and/or substantially identical structures and/or chemical compositions as the claimed invention.  See MPEP §2112. 
Response to Arguments
Applicant's arguments filed on 19 July 2021 and 19 August 2021 have been fully considered but they are not persuasive. These two separate sets of arguments appear to be duplicates.  Therefore, the examiner is going to address the arguments presented on 19 August 2021, which is considered to be additionally applicable to the arguments submitted on 19 July 2021. 	The applicant has repeated arguments which were previously considered.  The examiner’s previous responses to these repeated arguments which are still applicable are incorporated herein. 	The applicant argued Veilleux teaches nothing about the foam structure; therefore, Veilleux teaches nothing that would suggest the foam is permeable to water vapor.  The examiner respectfully disagrees and contends that the foam from Veilleux actually discloses a foamed structure for the polymer foam layer 102.  This structure is substantially identical to the structure of the elastic porous layer, as more specifically claimed in claims 9 and/or 16. 	The applicant argued since it is possible that the EVA in Veilleux could be a closed cell foam, it is possible that the EVA foam does not have a vapor transmission rate of greater than or equal to one perm.  This argument is speculative and fails to provide any evidence that the polymer foam layer 102 (elastic porous layer) in combination with the barrier layer 112 made of a polymer (polymeric layer) would not necessarily possess the claimed vapor transmission rate.  Moreover, with the applicant referring to a hypothetical structure of the foam layer from Veilleux, the examiner submits that such a teaching is equally possible to imagine a structure for the foam layer being an open cell foam layer, which would increase the vapor permeability therethrough. 	The applicant argued the previous Office action does not address the argument 102 and the barrier layer 112, respectfully, from the combination of references applied in the rejection of record.  Therefore, the examiner has taken the position that the claimed properties in question have been found to naturally flow from the structure of the article as disclosed by the combination of at least Veilleux and Higuchi. 	The applicant argued the Final Office action does not address each and every limitation of the claim 2.  The examiner respectfully disagrees and contends each and every limitation from the claims, including the limitations found in claim 2, have been addressed and has been found to be obvious over the prior art.  The applicant also argued the Final Office action contains no evidence that the release-promoting polymer layer would not remain permanently attached to the release layer when facilitating separation.  The examiner respectfully disagrees and contends that the descriptions of the coating composition and liner in the instant application, and the release promoting layer and release layer, respectfully, from Eubanks provides sufficient evidence that the relative first and second adhesive strengths, as defined in the claim, is necessarily present in the prior art product.  For example, the instant application discloses the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783